       Case 6:19-cv-00539-ADA-JCM Document 1 Filed 09/12/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

LAWRENCE STREETMAN,                              §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §
                                                 §   CIVIL ACTION NO. 19-539
BAYLOR UNIVERSITY,                               §
                                                 §
       Defendant.                                §

                DEFENDANT BAYLOR UNIVERSITY’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       COMES NOW, Defendant, Baylor University (“Baylor”) and files this Notice of

Removal. As grounds for removal, Baylor states as follows:

       1.      Baylor is the defendant in a civil action filed in the 74th Judicial District Court of

the State of Texas, McLennan County, entitled Lawrence Streetman v. Baylor University, Cause

No. 2019-2802-3. A true and correct copy of all process, pleadings and orders and other filings

in the state court action are being filed with this notice as required by 28 U.S.C. §1446(a) and are

attached hereto as Exhibit A.

       2.      Plaintiff filed his Original Petition on August 8, 2019 in the 74th Judicial District

Court of McLennan County, Texas. Baylor’s general counsel was served with the original

petition on August 20, 2019. This notice of removal is filed within 30 days of receipt of the

petition and citation and therefore timely under 28 U.S.C. §1446(b).

       3.      McLennan County is located within the Western District of Texas. Removal is

warranted under 28 U.S.C. § 1441(c) because this Court has jurisdiction over this action under

28 U.S.C. § 1331.




                                            Page 1 of 4
       Case 6:19-cv-00539-ADA-JCM Document 1 Filed 09/12/19 Page 2 of 4



       4.      Plaintiff alleges that he suffered damages as a result of his termination of

employment at Baylor. (Orig. Pet. at p. 6). Plaintiff claims that Defendant is liable for damages

resulting from Defendant’s termination of Plaintiff’s employment. (Orig. Pet. at p. 9).

       5.      Defendant denies each and every allegation and demands strict proof thereof.

I.     Removal Is Proper Because This Court Has Subject-Matter Jurisdiction Pursuant
       to 28 U.S.C. §§ 1331 and 1441.

       6.      The district courts of the United States have original jurisdiction over this action

based on federal-question jurisdiction. 28 U.S.C. §1331. Plaintiff has asserted certain claims for

damages against Defendant. Therefore, this Court has subject-matter jurisdiction pursuant to §§

1331 and 1441 because this is a civil action arising under the Constitution, laws, or treaties of the

United States. See 28 U.S.C. § 1331.Therefore, removal of this action to this Court is proper

pursuant to 28 U.S.C. §1441(b).

       7.      Under 28 U.S.C. §1441(a), venue of the removed action is proper in this, the

United States District Court, Western District of Texas, Waco Division, as it is the district and

division embracing the place where the state action is pending.

       8.      Specifically, Plaintiff asserts federal claims under the Americans with Disabilities

Act (“ADA”), 42 U.S.C. §§ 12102 et seq. (Orig. Pet. at 8). Accordingly, this Court has subject-

matter jurisdiction and this cause is removable pursuant to 28 U.S.C. §§ 1331, 1441, and 1446.

       9.      Moreover, because this Court’s jurisdiction over the ADA claims is founded on

28 U.S.C. § 1331, this Court has supplemental jurisdiction over all other claims, which form part

of the same case or controversy. See 28 U.S.C. § 1367(a).

II.    Defendant Has Satisfied the Procedural Requirements.

       10.     Defendant filed this Notice of Removal within thirty days of service.




                                            Page 2 of 4
       Case 6:19-cv-00539-ADA-JCM Document 1 Filed 09/12/19 Page 3 of 4



       11.     The 74th Judicial District Court of McLennan County, Texas is located within the

Western District of Texas, Waco Division. See 28 U.S.C. § 1441(a).

       12.     As the only named defendant in this lawsuit, Defendant need not obtain the

consent of any other parties to remove this action. See Gillis v. Louisiana, 294 F.3d 755, 759 (5th

Cir. 2002) (stating general rule that, in order to properly remove under § 1446, “all served

defendants must join in the removal petition”).

       13.     No previous application has been made for the relief requested herein.

       14.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

on Plaintiff, pro se, and a copy is being filed with the District Clerk for the 74th Judicial District

Court of McLennan County, Texas.

       WHEREFORE, pursuant to these statutes and in conformance with the requirements set

forth in 28 U.S.C. §1446, Defendant respectfully removes this case entitled Lawrence Streetman

v. Baylor University; Cause No. No. 2019-2802-3, from the 74th Judicial District Court of

McLennan County, Texas, to this Court.

                                                      Respectfully Submitted,

                                                      BICKERSTAFF HEATH DELGADO ACOSTA
                                                      LLP

                                                      By: /s/ Vanessa Gonzalez
                                                      Vanessa Gonzalez
                                                      Texas Bar No. 00793832
                                                      3711 S. Mopac Expy, Bldg. 1, Ste. 300
                                                      Austin, TX 78746
                                                      Tel. (512) 472-8021
                                                      Fax (512) 320-5638
                                                      vgonzalez@bickerstaff.com

                                                      COUNSEL FOR DEFENDANT
                                                      BAYLOR UNIVERSITY




                                             Page 3 of 4
       Case 6:19-cv-00539-ADA-JCM Document 1 Filed 09/12/19 Page 4 of 4




                              CERTIFICATE OF SERVICE

       I, Vanessa Gonzalez, hereby certify that on September 12, 2019 a copy of the foregoing
Notice of Removal was served by U.S. Mail, Postage Prepaid, and/or Certified Mail, Return
Receipt Requested, and /or email as follows:

Via Certified Mail, Return Receipt Requested and Regular Mail
Lawrence Streetman
102 N. 2nd Street, Apt. 2
Richmond, KY 40475
Pro Se Plaintiff


                                                  /s/ Vanessa Gonzalez
                                                  Vanessa Gonzalez




                                         Page 4 of 4
